OPINION — AG — ** COUNTY — LEASE LAND — PRIVATE INDIVIDUALS ** (1)UNDER THE PRINCIPLES OF THE LAW ANNOUNCED IN THE CASE OF " ATLAS LIFE INSURANCE COMPANY V. BOARD OF EDUCATION TULSA, 200 P. 171 " AND THE CASE OF " BOARD OF COUNTY COMMISSIONERS V. MULLINDS, 27 P.2d 835 " CONSIDERED TOGETHER WITH 19 O.S. 339 [19-339], 19 O.S. 342 [19-342], THE BOARD OF COUNTY COMMISSIONERS HAS POWER AND AUTHORITY (JURISDICTION) TO LEASE LAND BELONGING TO THE COUNTY FOR A PERIOD OF YEARS WHICH WOULD EXTEND BEYOND THE CURRENT FISCAL YEAR AND BEYOND THE TERMS OF OFFICE OF THE COUNTY COMMISSIONERS, THAT IS, IF SAID LAND IS NOT NEEDED FOR COUNTY PURPOSES, AND IF SAID LEASE IS SUPPORTED BY FAIR AND ADEQUATE CONSIDERATION. (2) SEE " 3 O.S. 65.1 [3-65.1], 3 O.S. 65.22 [3-65.22]  WHICH DEFINES A " MUNICIPALITY " IN REGARD TO COUNTY FUNDS BE EXPENDED FOR THE PURPOSES OF CONSTRUCTING, OPERATING, ETC., BY THE COUNTY OF A COUNTY AIRPORT. (AIRPORT, LEASE, PROPERTY) CITE: 3 O.S. 65.1 [3-65.1], 3 O.S. 65.3 [3-65.3], 19 O.S. 1 [19-1], 19 O.S. 339 [19-339] (RICHARD M. HUFF)